IN THE SUPREME COURT OF IOWA
                              No. 20–0005

         Submitted September 16, 2020—Filed October 9, 2020


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

ERIC TINDAL,

      Appellant.



      On appeal from the report of the Iowa Supreme Court Grievance

Commission.



      Grievance commission recommends suspension for violation of

ethical rules. ATTORNEY REPRIMANDED.



      Waterman, J., delivered the opinion of the court, in which

Christensen, C.J., Appel, Mansfield, Oxley, and McDermott, JJ., joined.

McDonald, J., filed a concurrence in part and dissent in part.



      Alexander E. Wonio of Hansen, McClintock & Riley, Des Moines, for

appellant.



      Tara van Brederode and Wendell J. Harms, Des Moines, for appellee.
                                     2

WATERMAN, Justice.

      Lawyers shouldn’t use default notices from the supreme court clerk

as a tickler system for appellate briefing deadlines. Eric D. Tindal did so;

and in 2018, we publicly reprimanded him for default notices he received

in sixteen appeals. We now decide the sanction for his default notices in

another thirteen appeals.    Importantly, all but four of the new default

notices at issue preceded his 2018 public reprimand. The Iowa Supreme

Court Attorney Disciplinary Board seeks “at least” a two-month

suspension. A division of the Iowa Supreme Court Grievance Commission
that heard the evidence recommends a one-month suspension.             It is

undisputed that Tindal cured all of the defaults without any appeal being

dismissed, and he personally paid every penalty assessment. Tindal, by

all accounts a competent criminal defense trial lawyer, has agreed to forgo

handling court-appointed criminal and postconviction appeals. For these

reasons, we impose a second public reprimand rather than suspending his

license.

      I. Background Facts and Proceedings.

      Tindal obtained his Iowa law license in 2000. He worked seventeen

years at a general practice firm in Cedar Rapids before joining his current

firm in Iowa City where he focuses on criminal defense.

      In 2012, Tindal received a private admonition for lack of diligence in

a court-appointed appeal after receiving two default notices and failing to

apply for further review of the court of appeals decision. When Tindal

joined Dean Keegan’s law practice in 2017, his workload increased

dramatically, in part because Tindal took over the cases handled by

another lawyer in the firm who experienced serious health problems.
Tindal continued handling numerous court-appointed appeals, sometimes
                                         3

adding two or three a week. During this time, he received default notices.

Each notice of default contained the same advisory language:

             You are advised that if the appeal is dismissed as a
      result of counsel’s failure to comply with this default notice, a
      copy of the dismissal order will be forwarded to the Iowa
      Supreme Court Attorney Disciplinary Board and to the State
      Public Defender’s Office, where applicable. The dismissal may
      serve as grounds for an investigation of neglect of a client’s
      legal matter.

Tindal cured each default by filing the overdue briefs and appendices and

personally paying all the penalties. No appeal was dismissed, nor did we

order Tindal’s removal as appellate counsel. Based on the wording of the

clerk’s notice, Tindal believed disciplinary charges would only be triggered

by the dismissal of an appeal.

      The Board charged Tindal with disciplinary violations based on

twenty-one default notices and penalty assessments in sixteen appeals.

On December 6, 2017, Tindal paid the accrued penalties assessed for

those defaults totaling $3150.            On October 3, 2018, we publicly

reprimanded Tindal for that conduct. Meanwhile, Tindal had continued

to receive default notices and penalty assessments in other appeals.

      On April 10, 2019, the Board filed a new complaint against Tindal
alleging multiple default notices issued between February 2018 and

March 2019 in thirteen appeals.1           All but four of the default notices

preceded his October 2018 reprimand. Tindal cured every default and

paid all the monetary penalties out of his own pocket. No appeal was

dismissed, nor did his default notices result in the appointment of

substitute appellate counsel. Tindal voluntarily revised his contract with

the State Public Defender to remove himself from its appellate court-

appointed list.

      1The   Board filed an amended complaint on June 28, 2019.
                                      4

      In all thirteen appeals, the Board alleged that Tindal violated Iowa

Rules of Professional Conduct 32:1.3 (diligence), 32:3.2 (expediting

litigation), and 32:8.4(d) (conduct prejudicial to the administration of

justice). In one of the appeals, the Board additionally alleged that Tindal’s

poor communication with a client, Edward Campbell, violated Iowa Rule

of Professional Conduct 32:1.4(a)(2), (3), and (4).

      On August 28, 2019, the commission held an evidentiary hearing.

The Board submitted its case through documentary evidence including the

filings in the appeals and his correspondence with Campbell. Tindal called
five witnesses who testified in person regarding his professionalism and

competency as a criminal defense lawyer.

      The Board and Tindal filed posthearing briefs. On January 2, 2020,

the commission filed its findings of fact, conclusions of law, and

recommended sanctions.       The commission found Tindal violated Iowa

Rules of Professional Conduct 32:1.3, 32:3.2, and 32:8.4(d) in all thirteen

appeals but that the Board failed to prove Tindal violated rule 32:1.4(a) in

Campbell’s appeal. The commission found that the default notices in nine

of the thirteen appeals preceded Tindal’s 2018 public reprimand and

concluded consideration of those additional defaults would have triggered

his suspension by our court. Based primarily on that conclusion, the

commission recommended that we impose a thirty-day suspension. The

Board seeks at least a sixty-day suspension.          Tindal asks to avoid a

suspension, noting the lack of client harm and the fact most of the default

notices preceded his prior reprimand.

      II. Standard of Review.

      “We review attorney disciplinary proceedings de novo.”            Iowa
Supreme Ct. Att’y Disciplinary Bd. v. Meyer, 944 N.W.2d 61, 67 (Iowa 2020)

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Rhinehart, 827 N.W.2d
5

169, 171 (Iowa 2013)). The Board must prove the attorney misconduct by

a convincing preponderance of the evidence, which “is more demanding

than the civil preponderance-of-the-evidence standard but less demanding

than the criminal beyond-a-reasonable-doubt standard.” Id. While “[w]e

give   the   commission’s   findings       and   recommendations   respectful

consideration, . . . we are not bound by them.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Morse, 887 N.W.2d 131, 138 (Iowa 2016) (quoting Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Weiland, 862 N.W.2d 627, 635 (Iowa

2015)).
       III. Ethical Violations.

       We reiterate that using the appellate clerk’s notices of default “as a

private tickler system is unacceptable behavior for an attorney.” Weiland,
862 N.W.2d at 642; see also Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Curtis, 749 N.W.2d 694, 699 (Iowa 2008) (characterizing an attorney’s use

of the appellate clerk’s office as a private tickler system as “deplorable”).

Tindal agrees with the commission’s finding that he violated rules 32:1.3

and 32:3.2, but we are not bound by an attorney’s stipulation as to rule

violations. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kingery, 871 N.W.2d
109, 117 (Iowa 2015). Tindal disputes the commission’s finding that he

violated rule 32:8.4(d) and argues the Board waived appellate review of the

commission’s finding that the Board failed to prove a violation of rule

32:1.4(a). We review each alleged rule violation to determine whether the

Board met its burden of proof. Id.

       A. Iowa Rule of Professional Conduct 32:1.3.            Iowa Rule of

Professional Conduct 32:1.3 states, “A lawyer shall act with reasonable

diligence and promptness in representing a client.”        An attorney may
violate rule 32:1.3 through repeated failures to perform obligations or a

“conscious disregard” for the responsibilities owed to the client. Weiland,
                                       6
862 N.W.2d at 635.      “[T]he attorney is required to file the appropriate

documents and briefs. Anything less may be considered neglect.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Lesyshen, 712 N.W.2d 101, 105 (Iowa

2006).

      We have previously determined that an attorney violated this rule

when she failed to comply with the deadlines in nine separate criminal

cases, resulting in over twenty default notices. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kieffer-Garrison, 847 N.W.2d 489, 492 (Iowa 2014).

From February 16, 2018, to March 8, 2019, Tindal received notices of
default in thirteen appeals for missing deadlines. These defaults occurred

despite the fact that Tindal asked for and received ten extensions. We

determine that Tindal violated rule 32:1.3, as he concedes and the

commission found.

      B. Iowa Rule of Professional Conduct 32:3.2.               Iowa Rule of

Professional Conduct 32:3.2 states, “A lawyer shall make reasonable

efforts to expedite litigation consistent with the interests of the client.” For

example, “[a]n attorney violates this rule when he or she fails to ‘file

documents, pursue appeals, and meet deadlines.’ ” Weiland, 862 N.W.2d

at 637 (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Conroy, 845
N.W.2d 59, 65 (Iowa 2014)).

      We have specifically determined that an attorney violates rule 32:3.2

when the attorney fails to file required appellate documents, resulting in

default notices. Kingery, 871 N.W.2d at 120. The same conduct exists

here. Tindal failed to make a reasonable effort to expedite his clients’

appeals. He repeatedly failed to timely file documents, often even after

receiving extensions. We agree with the commission that Tindal violated
rule 32:3.2, as he concedes.
                                       7

      C. Iowa Rule of Professional Conduct 32:8.4(d).             Iowa Rule of

Professional Conduct 32:8.4(d) states, “It is professional misconduct for a

lawyer to: . . . engage in conduct that is prejudicial to the administration

of justice . . . .” A dismissal is not required to find a violation of this rule;

“An attorney violates rule 32:8.4(d) when his or her ‘misconduct . . . causes

court proceedings to be delayed or dismissed.’ ” Conroy, 845 N.W.2d at 65

(emphasis added) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Rhinehart, 827 N.W.2d 169, 180 (Iowa 2013)).

      “Failing to comply with appellate deadlines is prejudicial to the
administration of justice.” Id. Additionally, “an attorney hampers proper

court operations by ‘[i]gnoring deadlines and orders, which results in

default notices from the clerk of court.’ ” Kingery, 871 N.W.2d at 121

(alteration in original) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Knopf, 793 N.W.2d 525, 530 (Iowa 2011)).            Tindal repeatedly missed

deadlines, triggering the clerk’s default notices.        We agree with the

commission that Tindal violated rule 32:8.4(d).

      D. Iowa Rule of Professional Conduct 32:1.4(a).               The Board

alleged that Tindal violated Iowa Rules of Professional Conduct

32:1.4(a)(2), (3), and (4) in the Campbell appeal. The commission found

the Board failed to prove these charges.           We first address Tindal’s

threshold argument that the Board waived appellate review by failing to

cross-appeal. Tindal relies on Iowa Court Rule 36.22(2), which provides,

“The [Board] may apply to the supreme court for permission to appeal from

a determination, ruling, report, or recommendation of the grievance

commission.” The rule is silent about cross-appeals, but Tindal asks us

to read in that requirement when the respondent attorney appeals. We
decline to do so.
                                             8

       In our view, we may undertake de novo review of the commission’s

record, including any rule violations alleged by the Board, even if the

commission found the Board failed to prove the violation. Indeed, we have

the power to review the commission record de novo and impose sanctions

when no party appeals or applies for permission to appeal. See Iowa Ct.

R. 36.21(1). When, as here, the respondent attorney appeals, we review

the entire record de novo. Iowa Ct. R. 36.22(4). No cross-appeal by the

Board is required.2

       Accordingly, we will address the merits of the Board’s allegation that
Tindal violated rule 32:1.4. Rule 32:1.4 provides in pertinent part,

       (a) A lawyer shall:
                 ....
            (2) reasonably consult with the client about the means
       by which the client’s objectives are to be accomplished;
              (3) keep the client reasonably informed about the status
       of the matter; [and]
             (4) promptly comply with reasonable requests for
       information . . . .

Iowa R. Prof’l Conduct 32:1.4.



       2Tindal cites no case requiring the Board to cross-appeal before we can address
an alleged rule violation the commission found was not proven. Appeals by attorney-
respondents under court rule 36.22 are governed by the Iowa Rules of Appellate
Procedure only to the extent those rules are consistent with chapter 36. Iowa Ct. R.
36.22(4). Cases requiring a cross-appeal from civil judgments are inapposite. District
court judgments grant or deny relief to the parties, and the appellee generally must cross-
appeal to obtain greater relief. By contrast, the grievance commission report presents
our court with nonbinding recommendations. Iowa Ct. R. 36.19(1). On our de novo
review, we may find a rule violation that the commission determined wasn’t proven,
without a cross-appeal by the Board. See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v.
Noel, 933 N.W.2d 190, 201 (Iowa 2019) (“[T]he commission concluded the Board failed to
prove that Noel violated rule 32:3.4(d). We disagree.”). In attorney discipline cases, the
parties cannot restrict our de novo review by failing to appeal or cross-appeal, just as “we
are not bound by stipulations of violations or sanctions.” Iowa Supreme Ct. Att’y
Disciplinary Bd. v. Turner, 918 N.W.2d 130, 144 (Iowa 2018). “Instead, we review the
stipulation and record to determine whether a violation occurred and what sanction is
appropriate.” Id.
                                      9

      Tindal was appointed in Campbell’s appeal from postconviction

proceedings. Tindal twice wrote Campbell to report he was awaiting the

preparation of the transcripts. After a default notice, we granted Tindal’s

motion to withdraw. Campbell, a prolific filer of pro se pleadings, never

reached out to Tindal directly. The Board identified no communication

from Campbell to Tindal that went unanswered.            Nor did the Board

establish that any of Campbell’s pro se filings required consultation with

Tindal. Indeed, our court ruled that no action was required on Campbell’s

pro se filings.
      We agree with the commission’s finding that the Board failed to

prove that Tindal violated rule 32:4(a).

      IV. Sanction.

      “We craft appropriate sanctions based upon each case’s unique

circumstances . . . .” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Noel, 933
N.W.2d 190, 205 (Iowa 2019) (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Kennedy, 837 N.W.2d 659, 673 (Iowa 2013)). We consider factors

including,

      [t]he nature of the violations, the attorney’s fitness to continue
      in the practice of law, the protection of society from those unfit
      to practice law, the need to uphold public confidence in the
      justice system, deterrence, maintenance of the reputation of
      the bar as a whole, and any aggravating or mitigating
      circumstances.
Id. (alteration in original) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Turner, 918 N.W.2d 130, 152 (Iowa 2018)).

      We must determine the sanction for Tindal’s conduct resulting in

default notices in thirteen appeals during 2018–19, mindful that nine of

those preceded his October 2018 public reprimand for default notices in
sixteen appeals during 2016–17. The commission recommended a thirty-

day suspension premised on its belief that our court would have
                                    10

suspended Tindal in 2018 had the Board charged him with another nine

default notices. We disagree with that premise. In our view, given Tindal’s

nearly unblemished disciplinary history in 2018 (he had one prior private

admonishment), he still would have received a public reprimand for the

series of default notices with no client harm, whether in sixteen or twenty-

five appeals.

      Sequence matters. See id. (“We believe the timing of the present

violations has bearing on the sanction.”). In Iowa Supreme Court Attorney

Disciplinary Board v. Noel, we imposed a public reprimand instead of the
suspension recommended by the board and commission because the

conduct at issue preceded the discipline imposed for earlier misconduct.
Id. at 205–06. We concluded the prior sanction, a public reprimand, would

have remained the same had we been aware then of the additional

misconduct, and we therefore declined “to enhance Noel’s sanction in the

present case.” Id. at 206. We reach the same conclusion here.

      Tindal argues that based on the wording of the default notices, he

thought he faced discipline only if his continued inaction resulted in

dismissal of the appeal. He avoided any dismissals. His 2018 reprimand,

however, educated him that a series of default notices could trigger

discipline without the dismissal of an appeal. Nevertheless, nine of the

default notices presently at issue preceded that reprimand. We do not

consider these nine default notices in 2018 to be an aggravating factor in

today’s proceeding. As we explained in Noel,

      We use prior discipline as an aggravating factor because an
      attorney did not learn from his or her prior misconduct. How
      can we use prior discipline for this purpose when we did not
      discipline an attorney prior to committing an act? Thus, for
      prior discipline to qualify as an aggravating factor, we must
                                     11
      have disciplined an attorney before he or she commits the
      subsequent act.
Id. at 205.

      This leaves us with default notices in the subsequent four cases. We

are troubled that Tindal missed several more appellate deadlines after

being publicly reprimanded for such conduct.        We consider his 2012

private admonition and his 2018 public reprimand for like misconduct as

aggravating factors. Weiland, 862 N.W.2d at 641–42. But the Board cites

no case suspending an attorney solely for default notices cured without

dismissal of the appeal, court-ordered substitution of counsel, other

ethical violations, or a prior suspension for similar misconduct. See id. at

639–42 (surveying cases).

      We next consider other aggravating and mitigating factors. The lack

of harm to Tindal’s clients is a key mitigating factor. Id. at 642.   He

frequently represents clients from an underserved part of the community—

another mitigating factor. Id. at 643. On the other hand, his twenty years

of experience practicing law is an aggravating factor. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Vandel, 889 N.W.2d 659, 669 (Iowa 2017).

      We reject the Board’s argument in aggravation that Tindal “refused

to acknowledge the wrongful nature of his conduct.”       To the contrary,
Tindal cooperated with the Board’s investigation and readily conceded his

violations of rules 32:1.3 and 32:3.2. An attorney is entitled to mount a

defense, and Tindal successfully defended the allegation that he violated

rule 32:1.4(a). Although we found he violated rule 32:8.4(d), his defenses

to that charge were not frivolous.

      Tindal’s suspension is not needed to protect the public. Tindal has

discontinued taking criminal or postconviction appeals for the State Public
Defender.     We consider a lawyer’s voluntary practice restrictions in
                                     12

mitigation.     Iowa Supreme Ct. Att’y Disciplinary Bd. v. Hedgecoth, 862
N.W.2d 354, 367 (Iowa 2015) (“[W]e are satisfied that Hedgecoth’s

voluntary commitment to refrain from representing clients on appeal will

provide adequate assurance against recurrence . . . .”); see also Kingery,
871 N.W.2d at 124–25 (“[W]e can consider voluntary cessation when

evaluating whether our sanction will serve its purposes of deterring future

misconduct and protecting the public.”). We also consider in mitigation

that Tindal has taken corrective measures within his office to better track

deadlines and ensure timely filings. Iowa Supreme Ct. Att’y Disciplinary
Bd. v. Mathahs, 918 N.W.2d 487, 499 (Iowa 2018) (considering corrective

measures in mitigation).     Well-qualified witnesses testified to Tindal’s

fitness to practice law and high level of competence.

      On the unique facts of this case, especially considering the timing of

the prior reprimand and default notices, we conclude another public

reprimand is sufficient, while hereby warning Tindal that further missed

deadlines could trigger a suspension.      See Noel, 933 N.W.2d at 206

(“However, we remind Noel that future misconduct will result in harsher

sanctions.”).

      V. Disposition.

      We impose a public reprimand on Tindal rather than the suspension

recommended by the commission. We tax the costs of this action to Tindal

under Iowa Court Rule 36.24(1).

      ATTORNEY REPRIMANDED.

      All justices concur except McDonald, J., who concurs in part and

dissents in part.
                                        13

                  #20–0005, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Tindal

McDONALD, Justice (concurring in part and dissenting in part).

          I concur in all parts of the majority opinion with the exception of

division III.D regarding the issue of whether the Iowa Supreme Court

Attorney Disciplinary Board waived its challenges to the Iowa Supreme

Court Grievance Commission’s findings and conclusions. The relevant

court rules and controlling precedent require the attorney disciplinary

board to file a cross-appeal to challenge the grievance commission’s

findings. Because the Board failed to file a cross-appeal, I would hold it
waived its challenges to the commission’s findings. I thus respectfully

concur in part and dissent in part.

          After an attorney disciplinary hearing, when the commission

recommends a reprimand, suspension, or revocation, the commission

must file its findings of fact, conclusions of law, and recommendations

with the clerk of the commission. See Iowa Ct. R. 36.19(1). The clerk of

the commission in turn “must promptly file the report with the supreme

court clerk” and “[t]he matter then stands for disposition in the supreme

court.” Id. This court may dispose of the matter by one of two methods.

          First, if the attorney does not appeal the commission’s findings and

conclusions, this court may review the recommended sanction. The rule

provides if the attorney does not appeal, this court “will notify the parties

that they may file written statements with the supreme court in support

of   or    in   opposition   to   the discipline   the   grievance   commission

recommends.” Iowa Ct. R. 36.21(1) (emphasis added). On de novo review

of the record, “the supreme court may impose a lesser or greater sanction

than the discipline the grievance commission recommends.” Id. (emphasis
added).      The rule does not provide for a mechanism for the parties to
                                      14

contest the commission’s findings and conclusions or the authority for this

court to review the commission’s findings and conclusions.

      Second, an attorney or the board may seek appellate review of the

commission’s findings, conclusions, and recommended sanction.              Rule

36.22 provides an attorney “may appeal to the supreme court from the

report or recommendation the grievance commission files.” Iowa Ct. R.

36.22(1). The rule also provides the board “may apply to the supreme

court for permission to appeal from a determination, ruling, report, or

recommendation of the grievance commission.”           Iowa Ct. R. 36.22(2).
When the board seeks appellate review, this court “may grant such appeal

in a manner similar to the granting of interlocutory appeals in civil cases

under the Iowa Rules of Appellate Procedure.” Iowa Ct. R. 36.22(2). In

either case, once an appeal is docketed, “the appeal must proceed

pursuant to the Iowa Rules of Appellate Procedure.” Iowa Ct. R. 36.22(4).

      Under the rules of appellate procedure and controlling precedents,

a party must timely file a cross-appeal to obtain appellate review of an

adverse finding or decision. The rules of appellate procedure provide a

party must file a notice of cross-appeal “within the 30-day limit for filing a

notice of appeal, or within 10 days after the filing of a notice of appeal,

whichever is later.” Iowa R. App. P. 6.101(2)(b). The failure to file a cross-

appeal precludes appellate review of an adverse finding or ruling. See

State v. Hagen, 840 N.W.2d 140, 144 n.3 (Iowa 2013) (stating issue was

not preserved for appeal where party did not file a cross-appeal); State v.

Hernandez-Lopez, 639 N.W.2d 226, 233 (Iowa 2002) (requiring party to

raise issue with district court, get a ruling from the district court, and raise

the issue again on appeal); Johnston Equip. Corp. of Iowa v. Indus. Indem.,
489 N.W.2d 13, 17 (Iowa 1992) (“Notwithstanding our past holding to the

contrary, we think the preservation requirement ordinarily should apply
                                     15

only to an unsuccessful party. Our cases are legion which hold that a trial

court may be affirmed on grounds upon which it does not rely. We think

it is entirely appropriate for a successful, as distinguished from an

unsuccessful, party to urge affirmance on such a basis.”            (Citation

omitted.)); Becker v. Cent. States Health & Life Co., 431 N.W.2d 354, 356

(Iowa 1988) (“Failure to cross-appeal on an issue decided adversely . . .

forecloses . . . raising the issue on appeal.”), overruled on other grounds by

Johnston Equip. Corp., 489 N.W.2d at 17. The fact that our review is de

novo does not excuse the Board’s failure to file a cross-appeal. “Review is
de novo as respondent states but it is such only on matters properly

presented to this court.” In re Novak’s Marriage, 220 N.W.2d 592, 598

(Iowa 1974). In the absence of a cross-appeal, even on de novo review, a

party may defend the decision being reviewed on any grounds urged below,

but a party cannot obtain greater relief than that afforded in the decision

being reviewed. See id.; see also In re Marriage of Sjulin, 431 N.W.2d 773,

777 (Iowa 1988) (holding we could not consider the appellee’s request for

greater relief because she did not cross-appeal); In re Marriage of Pieper,

369 N.W.2d 439, 442 (Iowa 1985) (declining relief where the party asked

“affirmative relief by us by way of a further increase in the amount of the

educational child support decreed by the trial court, but she did not cross

appeal”); Novak, 220 N.W.2d at 598 (“[T]he principle of not allowing greater

relief to appellee not appealing is applicable in equity actions . . . .”);

Midwest Hatchery & Poultry Farms, Inc. v. Doorenbos Poultry, Inc., 783
N.W.2d 56, 64 n.7 (Iowa Ct. App. 2010) (finding where party does not

appeal or cross-appeal “it is entitled to no greater relief than it was

accorded in the district court”); Fed. Land Bank of Omaha v. Dunkelberger,
499 N.W.2d 305, 308 (Iowa Ct. App. 1993) (“Generally, a party who has
                                    16

not appealed is not entitled to a ruling more favorable than it obtained in

the trial court.”).

       The majority’s conclusion to the contrary ignores these precedents

and conflates the scope of review with the standard of review. De novo

review does not mean we review all issues anew; it means we review anew

those issues properly preserved and presented for appellate review.

       The majority’s conflation of the scope of review and the standard of

review has, in my view, distorted the process by which this court processes

and reviews attorney disciplinary matters. This court has processed and
reviewed all attorney disciplinary matters identically without regard to

whether the attorney has appealed. If the attorney has chosen not to

appeal the commission’s findings and conclusions and instead opted to

present a statement regarding sanctions pursuant to rule 36.21, this court

has reviewed anew all of the commission’s findings, conclusions, and

recommended sanction even where the parties have not raised the issues.

If the attorney or board has appealed the commission’s findings and

conclusions pursuant to rule 36.22, this court has reviewed anew all of

the commission’s findings, conclusions, and recommended sanctions even

where the parties have not cross-appealed or even raised the issues. This

court’s identical treatment of proceedings under rule 36.21 and rule 36.22

is contrary to the text of the relevant rules, contrary to the rules of

appellate procedure, and contrary to controlling precedents. This court’s

identical treatment of proceedings under rule 36.21 and rule 36.22 is also

contrary to a basic rule of construction: “[w]e presume statutes or rules do

not contain superfluous words.” Iowa Ins. Inst. v. Core Grp. of Iowa Ass’n

for Just., 867 N.W.2d 58, 75 (Iowa 2015) (alteration in original) (quoting
State v. McKinley, 860 N.W.2d 874, 882 (Iowa 2015)).          But we have

rendered the entirety of both rules superfluous. If rules 36.21 and 36.22
                                      17

mean the exact same thing in practice, why do we have separate rules at

all? The majority provides no answer.

      I respectfully suggest we have separate rules because they do not

mean the same thing. When an attorney or the board elects not to appeal,

pursuant to rule 36.21, the parties can file statements “in support of or in

opposition to the discipline the grievance commission recommends.” Iowa

Ct. R. 36.21(1) (emphasis added). This court, on de novo review of the

record, “may impose a lesser or greater sanction than the discipline the

grievance commission recommends.” Id. In determining the appropriate
sanction, the commission’s findings and conclusions should be deemed

established because the findings and conclusions are unchallenged.

Further, any disposition pursuant to rule 36.21(1) should be pursuant to

an order of the court and not a full opinion on the merits. When a party

has elected not to appeal, the appellate jurisdiction of this court is not

invoked, and no “case” is created. In contrast, when an attorney or the

board appeals the commission’s findings and conclusions pursuant to rule

36.22, this court’s appellate jurisdiction is invoked, and a “case” is created.

In this circumstance, the matter should proceed as a case in accord with

the rules of appellate procedure and our precedents regarding the

preservation and presentation of claims for appellate review. As with all

other cases, disposition on the merits should be pursuant to an opinion

rather than an order.

      Because of these differences between the rules, I would treat these

proceedings differently going forward. For these reasons, I respectfully

concur in part and dissent in part.